TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00463-CV



                              Don Titel and Carol Titel, Appellants

                                                  v.

                        Morris G. Melchor and Lisa Melchor, Appellees


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C1-CV-14-004232, HONORABLE J.DAVID PHILLIPS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants’ brief was originally due on October 13, 2014, and we granted a first

extension for 90 days. In their second motion for extension of time, appellants informed this Court

that portions of the trial court clerk’s record, which are necessary for the appeal, were missing, and

asked for an extension of 60 days from the date a supplemental clerk’s record is filed. We granted

in part the second motion for extension of time, making their brief due on February 2, 2015. A

supplemental clerk’s record was filed on February 10, 2015, but in the meantime appellants’ brief

has become overdue. Appellants have now filed a third motion for extension of time requesting 30

days from the date the supplemental clerk’s record was filed. We grant appellants’ motion, making

the new deadline for filing a brief March 12, 2015. No further extensions will be granted.

               It is ordered February 20, 2015.
Before Justices Puryear, Pemberton, and Bourland




                                             2